        Case 3:17-cv-00067-TCB Document 33 Filed 03/29/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 GEORGIA STATE CONFERENCE
 OF THE NAACP; TROUP
 COUNTY NAACP; PROJECT
 SOUTH; CHARLES BREWER;
 CALVIN MORELAND; APRIL
 WALTON; PAMELA WILLIAMS;
 JOHN DOE #1, JOHN DOE #2; and
 JOHN DOE #3,
                                                     CIVIL ACTION FILE
                                                     NO. 3:17-CV-67-TCB
       Plaintiffs,

 v.

 CITY OF LAGRANGE, GEORGIA,

       Defendant.


                 NOTICE OF WITHDRAWAL OF COUNSEL

      COMES NOW, JEFFREY R. DANIEL, ESQ. of the law firm of Hall Booth

Smith, P.C., 191 Peachtree Street, N.E., Suite 2900, Atlanta, Georgia 30303-1775,

pursuant to L.R. 83.1(D)(1), N.D. GA, and advises the Court and opposing counsel

of the withdrawal of Jeffrey R. Daniel as additional counsel on behalf of Defendant

City of LaGrange, Georgia. Jeffrey M. Todd, Esq. is a member in good standing

with the State Bar of Georgia and is admitted to practice in the United States District

Court for the Northern District of Georgia and shall remain as lead counsel for this
        Case 3:17-cv-00067-TCB Document 33 Filed 03/29/19 Page 2 of 4




Defendant. Kenneth D. Jones, Esq. is a member in good standing with the State Bar

of Georgia and is admitted to practice in the United States District Court for the

Northern District of Georgia and shall remain as additional counsel for this

Defendant.

      Respectfully submitted this 29th day of March, 2019.

                                            HALL BOOTH SMITH, P.C.

                                            /s/ Jeffrey R. Daniel
                                            JEFFREY R. DANIEL
                                            Georgia Bar No. 949075

                                            Counsel for Defendant        City   of
                                            LaGrange, Georgia
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
E-mail: jdaniel@hallboothsmith.com




                                        2
        Case 3:17-cv-00067-TCB Document 33 Filed 03/29/19 Page 3 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NAACP; TROUP
COUNTY NAACP; PROJECT
SOUTH; CHARLES BREWER;
CALVIN MORELAND; APRIL
WALTON; PAMELA WILLIAMS;
JOHN DOE #1, JOHN DOE #2; and
JOHN DOE #3,
                                                       CIVIL ACTION FILE
                                                       NO. 3:17-CV-67-TCB
       Plaintiffs,

v.

CITY OF LAGRANGE, GEORGIA,

       Defendant.


                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served all parties with a copy of the within

and foregoing Notice of Withdrawal of Counsel by electronically filing the

foregoing with the Clerk by using the CM/ECF system and/or depositing same in

the United States postal service, proper postage affixed, to ensure delivery, in an

envelope addressed as follows:




                                           3
       Case 3:17-cv-00067-TCB Document 33 Filed 03/29/19 Page 4 of 4




                              Jeffrey M. Todd, Esq.
                          Lewis, Taylor & Todd, P.C.
                          205 N. Lewis Street, Suite 3
                                  P.O. Box 1027
                              LaGrange, GA 30241
          Justin B. Cox, Esq.                     Sarah Geraghty, Esq.
   National Immigration Law Center                Atteeyah Hollie, Esq.
            PO Box 170208                   Southern Center for Human Rights
          Atlanta, GA 30317                       83 Poplar Street N.W.
                                                    Atlanta, GA 30303

        Karen C. Tumlin, Esq.                    Reed N. Colfax, Esq.
       Melissa S. Keaney, Esq.                   Jamie L. Crook, Esq.
        Mayra B. Joachin, Esq.                Joseph J. Wardenski, Esq.
   National Immigration Law Center              Alexa T. Milton, Esq.
   3435 Wilshire Blvd., Suite 1600          Relman, Dane & Colfax PLLC
        Los Angeles, CA 90010              1225 19th Street, N.W., Suite 600
                                               Washington, D.C. 20036

     Respectfully submitted this 29th day of March, 2019.

                                          HALL BOOTH SMITH, P.C.

                                          /s/ Jeffrey R. Daniel
                                          JEFFREY R. DANIEL
                                          Georgia Bar No. 949075

                                          Counsel for Defendant        City    of
                                          LaGrange, Georgia
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
E-mail: jdaniel@hallboothsmith.com




                                      4
